Citation Nr: 1531286	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  10-06 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1. Entitlement to service connection for hypertension, to include as a result of exposure to herbicides in Vietnam.

2. Entitlement to service connection for a bilateral eye disability manifesting with "floaters" and visual impairment.



REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969

These matters came to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In September 2012 and June 2014, the Board remanded the case for additional development.  

For the following reasons, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After he initiated his appeal of the denial of service connection for hypertension and a bilateral eye disability, the AOJ issued a statement of the case and, in January 2010, the Veteran filed his substantive appeal (VA Form 9).  On this form, the Veteran indicated that he did not want to testify at a Board hearing.  The Veteran filed a second VA Form 9 in February 2012.  On the second form, he checked a box next to pre-printed text indicating "I want a BVA hearing at a local VA office."  To date, the Veteran has not been provided his requested hearing.  As such, the Veteran is entitled to a Travel Board hearing and the case must be remanded for such a hearing to be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing in accordance with applicable procedures.  Notify the Veteran and his representative of the date and time of the hearing.  The Veteran is advised that should he change his address he must notify VA as soon as possible. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







